                        Case 2:19-mj-00460 Document 1 Filed 03/20/19 Page 1 of 8

AO 91 (Rev 11111) Cmnmal C-0mplaint (approved by AUSARobert E. Eckert)                                 19-033



                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Pennsylvania

                  United States of America                               )
                               V.                                        )
                   Suudimon Washington                                   )   Case~o.    \q-%0
                                                                         )
                                                                         )
                                                                         )
                                                                         )
                         Defendant{s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of ____October 12, 2018 _ _ _ in the county of                                      Lancaster      in the
     Eastern          District of          Pennsylvania         _ , the defendant(s) violated:

            Code Section                                                       Offense Description
 18 U.S.C. Section 2119                               See attachment "A"




         This cnminal complaint is based on these facts:
           See attached affidavit.




         n Continued on the attached sheet.
                                                                             - ~ -
                                                                                                 Complainant's signature

                                                                                    Stephen OWens, Task Force Officer, FBI
                                                                                                                           ---
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:   _3-"_,_l-1-1
                   I
                     __
City and state:           Philadelphia, PA                                         Linda K. Caracappa, U.S. Magistrate Judge
                     ----------------- - - - -                                                    Printed name and title
             Case 2:19-mj-00460 Document 1 Filed 03/20/19 Page 2 of 8



                                         ,t\.ttachment "A"

                                            Count One

        On or about October 12, 2018, in Lancaster, in the Eastern District of Pennsylvania,
defendant Suudimon Washington, with intent to cause death and serious bodily harm, at
knifepoint, took, from the person and presence of "C.R.," by force and violence and by
intimidation, a motor vehicle, that is, a 2012 light blue Chevrolet Cruze, vehicle identification
number ("VIN") IG1PC5SH4C7144709, that had been transported, shipped, and received in
interstate and foreign commerce, in violation of Title 18, United States Code, Section 2119.
             Case 2:19-mj-00460 Document 1 Filed 03/20/19 Page 3 of 8



                             AFFIDAVIT IN SlJPPORT OF
                     AN APPLICATION FOR AN ARREST WARRANT

        I, Stephen Owens, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.     I am a Detective with the Lancaster City Police who and am assigned to serve as a

Task Force Officer with the Federal Bureau oflnvestigation (FBI) since October 2016. I am

currently assigned to the Violent Crimes Unit within the Criminal Investigation Division of the

Lancaster City Police where I work on the FBI's Capital City Violent Crimes Task Force. I

investigate crimes including commercial robberies, burglaries, carjackings and other related

crimes. Prior to being assigned to the Violent Crimes Task Force, I was assigned to an Auto

Theft Unit and Auto Theft Task Force for 9 years. I have written, and sworn to numerous search

warrant affidavits and have executed numerous search warrants and court orders. During the

course of my investigations, I have subpoenaed and analyzed telephone toll and subscriber

records and obtained historical cell site data that was used as evidence in my investigations.

Since approximately 2007, I have specialized in electronic surveillance technologies and

evidence collection. I have been recognized as an expert witness in Federal Court as well as the

Pennsylvania Court of Common Pleas in the analysis and mapping of call detail records (toll

records). I have been trained in the use of cellular telephone forensic extraction software,

commonly known by the industry name Cellebrite, as well as the analysis of the data collected.

       2.      This affidavit is being submitted in support of an application for a warrant to

arrest SUUDIMON WASIIINGTON for a violation of Title 18, United States Code Section 2119

(Carjacking). The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, Lancaster Police Department (LPD) and

Philadelphia Police Department (PPD) officers, and police officer~ working alongside me and/or
                                                                    I




                                                 1
             Case 2:19-mj-00460 Document 1 Filed 03/20/19 Page 4 of 8



individuals assisting law enforcement, as indicated below. Because this affidavit is submitted for

the limited purpose of establishing probable cause to arrest WASHNGTON, this affidavit does

not set forth each and every fact learned by me or other agents during the course of this

investigation.

        3.        Based on the facts set forth in this affidavit, there is probable cause to believe that

  a violation of 18 U.S.C. § 2119 (Carjacking) has been committed by Suudimon Washington.

                                             PROBABLE CAUSE

        4.        The FBI and the Lancaster City Police are investigating Washington for a

carjacking that occurred on October 12, 2018.

        5.        On October 12, 2018 at approximately 10:18 a.m. C.R. (victim), an 83 year-old

male, reported to Lancaster City Police (LCPD) that his vehicle had been stolen from him at

knifepoint. The vehicle, a 2012 Chevrolet Cruz, bearing (PA) license plate HWJ3911, Vehicle

Identification ~umber (VIN) 1G1PC5SH4C7144709, was parked at the intersection of Fremont

Street and Prospect Street in Lancaster City, Lancaster County, Pennsylvania. C.R. stated that as

he was near his vehicle an unknown black male approached him while brandishing a knife. The

male told C.R. to give him his keys and then ordered C.R. to open the car door. The male then

forced C.R. into the vehicle's passenger seat. The male entered the driver's seat and drove away

with C.R. captive in C.R. 'scar.

        6.        C.R. stated the male drove for several miles through multiple Townships around

Lancaster City before finally stopping at Circle M Campground located in Pequea Township,

PA. C.R. was ordered to exit the vehicle. The male threatened C.R. that ifhe (male suspect) went

to jail he would send someone to kill C.R .. The male then fled the area driving the victim's

stolen vehicle.



                                                    2
              Case 2:19-mj-00460 Document 1 Filed 03/20/19 Page 5 of 8



       7.         C.R. reported in addition to stealing his car, the male took C.R. 's Pennsylvania

Driver's License, the vehicle insurance card, and $200.00 U.S. Currency.

       8.         Based on C.R. 's report, the Lancaster City Police entered the vehicle in NCIC as a

stolen vehicle.

       9.         Later that evening, on October 12, 2018, at about 8:41 p.m. officers of the

Philadelphia Police Department (PPD) executed a vehicle stop on C.R.'s vehicle after it was

observed travelling in the area of 45 th Street and Market St. in Philadelphia without the

headlights on after dark. During the course of the traffic stop, PPD officers learned that the

vehicle had been reported stolen in ;'JCIC by Lancaster City Police. The PPD officers detained

the driver and the passenger. The driver, identified as Suudimon Washington, was found to have

the victim's PA Driver's License of C.R. in his possession. In a search incident to arrest, Officers

located an Apple iPhone SE Model A1662, International Mobile Equipment Identity

356602082023196, in a gray case. The Apple lphone was seized as evidence and held for

processing.

       10.        On November 2, 2018, I met with C.R. to conduct an identification procedure

with a photo array that included a photograph of Suudimon Washington. Prior to this meeting,

Detective Willard Smith filed a criminal complaint charging Washington with Robbery of a

Motor Vehicle as well as other charges. The Lancaster City Police Department released this

information to various media outlets and posted it on social media. Detective Owens arranged to

have an assistant public defender present during the meeting with the victim when he was shown

the photo array. At the meeting, C.R. stated that he had seen media coverage of the arrest

including a picture of the person charged. I asked him if that was the person that had held him at

knifepoint and taken his car and other belongings and he confirmed that it was the person. As a



                                                   3
              Case 2:19-mj-00460 Document 1 Filed 03/20/19 Page 6 of 8



result of his viewing the media coverage described earlier, I elected not to show C.R. the photo

array that I prepared.

        11.     In an interview with law enforcement, C.R. reported to the police that the person

who stole his car at knifepoint, while driving his car repeatedly asked C.R. where the closest

highway was because he was not from the area. While he was driving C.R.'s vehicle, C.R.

observed that WASHINGTON appeared to be looking at a map on his phone.

        12.     On January 15, 2019, the Honorable Timothy R. Rice, U.S. Magistrate Judge in

the Eastern District of Pennsylvania signed a search warrant authorizing me to obtain cell site

location information, among other records, from T-Mobile for telephone number 717-602-8106.

On February 9, 2019, I received the call detail records and subscriber information. The

subscriber listed for the telephone number was Suudimon Washington, 7000 N Broad St.,

Philadelphia PA. The telephone model associated with the account was listed as "IPHONE SE

GR Y 32G TMUS KIT". The International Mobile Equipment Identifier (IMEI) listed for that

phone was 356602082023196. This IMEi is the same number that was located on the telephone

that was seized from Washington during the search incident to arrest.

        13.    In my current role as an investigator, I have access to various investigative tools

to assist in the analysis of call detail records. I was able to load the records into a program that

allows for mapping of the cellsite and tower location used during telephone call~. I was also able

to correct the records to reflect local time for ease of analysis. I generated a map of the

telephone's general location during the time when the crime was committed. Looking at

WASHINGTON's call activity for October 12, 2018, on 717-602-8106, I was able to determine

that the last outgoing telephone activity, which would require the telephone to be operated by a

person, was at 7:35 a.m. During that call, the telephone was located in Harrisburg, Pennsylvania.



                                                  4
             Case 2:19-mj-00460 Document 1 Filed 03/20/19 Page 7 of 8



From 7:35 a.m. until 11 :26 a.m., there is no further outgoing call activity and after approximately

8: IO a.m. there is no cell site location information recorded. From approximately 8: 10 a.m. until

11 :26 a.m., it is apparent, based on my extensive knowledge, training, and experience, that the

telephone is off or in a mode preventing communication with the cellular provider's network. At

11 :26 a.m. the records indicate there was outgoing as well as incoming activity. This activity

generated cell site location information (CSLI) which appeared in the records. The mapping
                                                                          ,
places the telephone in the area of Coatesville, Pennsylvania, specifically in the area near State

Route 30. The call detail records indicate that the telephone travelled to Philadelphia,

Pennsylvania after the cell site location information was recorded in Coatesville. The telephone

remained in Philadelphia until the subsequent arrest of Washington by PPD when he was found

in CR's vehicle.

       14.     Harrisburg is approximately 35 miles northwest of Lancaster, Pennsylvania.

Coatesville is approximately 25 miles east of Lancaster. The Pennsylvania Turnpike is the most

commonly used route of travel from Harrisburg PA to Philadelphia PA. The Pennsylvania

Turnpike is approximately 12 miles north of Lancaster PA as well as Coatesville PA. Based on

the CSU present in the telephone records the possessor of the telephone did not utilize the

Pennsylvania Turnpike to travel direct from Harrisburg PA to Philadelphia PA. Furthermore,

pursuant to legal demand, the Pennsylvania Turnpike Commission conducted a search of its

records for the 2012 Chevrolet Cruz, bearing (PA) license plate HWJ391 l. The search did not

reveal any evidence of the vehicle travelling on the Pennsylvania Turnpike on October 12, 2018.

       15.     A person travelling to Philadelphia from Lancaster, who did not travel using the

Pennsylvania Turnpike, would most likely utilize State Route 30 and would travel through the

area of Coatesville. At I 0:41 a.m. on October 12, 2018, the victim C.R. contacted Lancaster



                                                 5
             Case 2:19-mj-00460 Document 1 Filed 03/20/19 Page 8 of 8



County Wide Communications from the Circle M campground reporting that he had been the

victim of the carjacking and had been dropped off approximately 10 minutes prior. At 11 :26 a.m.

the telephone was located in the area of State Route 30 in Coatesville PA, 45 minutes after the

telephone call to Lancaster Countywide Communications and 55 minutes after the victim

reported that he was dropped off. The approximate travel time from Circle M Resort, Pequea

Township, Pennsylvania, to Coatesville is estimated to be 50 minutes ..

       16.     Based on the information contained in this affidavit, your affiant believes there is

probable cause that WASHINGTON violated 18 C.S.C. § 2113. Accordingly, I respectfully

request that this court issue a warrant to arrest WASHINGTO;'J.

                                                    Respectfully submitted,


                                                 ~ens- --- ---
                                                    Task Force Officer
                                                    Federal Bureau of Investigation


Subscribed and sworn to before me on c!f),~   ~ March, 2019

 on.L~~4#=
United States Magistrate Judge




                                                6
